Citation Nr: 0714415	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left ear hearing 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 until 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded this Matter in 
May 2006 for further development.  The veteran's motion for 
advancement on the docket was granted in April 2007.  


FINDING OF FACT

Resolving doubt in favor of the veteran, the veteran's left 
ear hearing disability is linked to service.


CONCLUSION OF LAW

Left ear hearing disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for left ear 
hearing loss.    
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Initially, the Board notes that acoustic trauma in service is 
conceded.  The veteran's service personnel records, 
particularly the Form DD 214 and a March 2004 statement from 
another soldier, confirm that the veteran served as an 
artilleryman in a combat unit in Korea from October 1951 to 
September 1952.  Both the veteran and the fellow soldier 
stated that they fired large caliber field artillery pieces 
without hearing protection. 

Despite the significant noise exposure in service, there is 
no evidence of left ear hearing loss during service.  The RO 
was unable to obtain the veteran's service medical records 
which were suspected of destruction in a fire.  No sick call 
records were available.  However, a copy of his January 1953 
discharge physical examination is of record and reflects that 
clinical evaluation of his ears revealed no abnormality and 
that his hearing was 15/15 on whispered voice testing.

Current left ear hearing loss is also established.  The 
veteran submitted records of treatment by a private physician 
that showed examination and treatment for a left ear 
condition starting in August 1996.  The physician noted that 
the veteran was seeking a second opinion for the need for a 
radical mastoidectomy of the left ear. The records show 
follow-up examination, treatment with medication, and the 
need for ear cleaning on 11 occasions from August 1996 to 
November 2001.  However, there is no record of a diagnosis or 
performance of the surgery.

In a June 2003 letter, the veteran's private physician stated 
that the veteran had a left tympanic membrane perforation and 
hearing loss.  A concurrent audiogram showed hearing loss in 
both ears of greater than 40 decibels in one frequency and 
greater than 26 decibels in at least 3 frequencies.  It also 
showed speech discrimination of less than 94 percent in the 
left ear.  In addition, a VA audiometric evaluation performed 
in June 2006 confirmed a diagnosis of left ear hearing loss.  
38 C.F.R. § 3.385 (2006).   

As significant noise exposure during service and a current 
diagnosis of left ear hearing loss is established, the 
critical question in this case is whether the veteran's 
current left ear hearing loss is due to the acoustic trauma 
in service.  

The first etiology opinion of record is a private physician 
statement dated in June 2003.  The physician stated that he 
thought the veteran's condition was the result of an accident 
from gunfire during his wartime artillery service.  The 
weight of this opinion is limited as the private physician 
did not discuss the basis for his opinion and did not note 
that he considered the veteran's discharge physical 
examination.  The Board remanded this matter in May 2006 in 
order to obtain an additional etiology opinion. 

In June 2006, the veteran underwent a VA examination where 
the examiner diagnosed the veteran with moderately severe to 
profound mixed hearing loss.  The examiner stated that he 
could not relate the veteran's left ear hearing loss to 
service without resorting to speculation.  

In August 2006, a second VA examiner stated that loud 
explosive acoustic events will cause discernible injuries to 
the ear apparatus and will be apparent in the short interim 
and that sustained loud noise over time will cause a 
progressive loss of hearing over a life span.  There is no 
formal documentation of audiologic status on entrance or 
discharge from service or any audiological evaluation in the 
ten to twenty years after discharge, which the examiner 
stated would support cochlear damage that is progressing from 
excessive noise exposure.  The examiner further stated that 
it is not impossible to relate the acoustic events from 1951 
to 1953 as an etiology to hearing loss documented in the 
1990's.  However, the examiner added that it would be total 
speculation to form a conclusive etiological opinion.         

Upon review, the medical statements dated in June 2006 and 
August 2006 are of no probative value as the examiner's could 
not state with any degree of certainty that the veteran's 
left ear hearing loss is related to service.  As a result, 
the only etiology opinion of record is the private physician 
statement dated in June 2003. 

Mindful of the delay between the onset of hearing loss and 
service discharge and limited value of the positive etiology 
opinion, the Board finds that the evidence is in equipoise.  
Resolving doubt in the veteran's favor, the Board finds that 
the bilateral hearing loss and tinnitus are linked to 
service.  38 C.F.R. § 3.102 (2006).  Accordingly, the Board 
finds that the veteran is entitled to service connection for 
left ear hearing loss.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's service connection claims, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating such service connection claims.  This 
is so because the Board is taking action favorable to the 
veteran by granting the veteran's service connection claim.  
Therefore, a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  The agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).









ORDER

Entitlement to service connection for left ear hearing 
disability is granted.



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


